This is the second appeal in this case. Harper v. State,13 Ala. App. 47, 69 So. 302. The only matters urged in brief of the appellant by his able counsel are the refusal of charge 6 and the denial of the motion for new trial.
Charge 6, though literally quoted from the opinion of the court in Shell v. State, 88 Ala. 17, 7 So. 40, is argumentative and was properly refused. Newsom v. State,15 Ala. App. 43, 72 So. 579; Pope v. State, 174 Ala. 63,57 So. 245.
The testimony of the jurors, on grounds of public policy, was not admissible to impeach the verdict; and the objection to the testimony offered to show misconduct on the part of one of the jurors was properly sustained. Montgomery v. State, 133 Ala. 508,32 So. 261; Eufaula v. Speight, 121 Ala. 613. 25 So. 1009.
We find no error in the proceedings of the court, and the judgment is affirmed.
Affirmed.